950 A.2d 261 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
Raheem JONES, Appellant.
No. 36 EAP 2007.
Supreme Court of Pennsylvania.
May 8, 2008.


*262 ORDER

PER CURIAM.
AND NOW, this 8th day of May, 2008, the Motion to Remand for a PCRA Hearing is GRANTED. This matter is REMANDED to the Superior Court with direction to that court to REMAND the matter to the court of common pleas. Jurisdiction relinquished.
Justice McCAFFERY did not participate in the consideration or decision of this matter.